
	
		II
		112th CONGRESS
		2d Session
		S. 3540
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reduce Federal advertising budgets.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reduction in Federal Advertising
			 Budgets Act of 2012.
		2.Reduction in
			 Federal advertising budgetsNot later than 90 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall issue a directive that requires that for fiscal year 2013, each agency
			 shall expend for advertising not more than 50 percent of the amount expended by
			 the agency for advertising during fiscal year 2012.
		
